Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This document is responsive to applicant’s claims filed 5/13/2019.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 11, 13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carner et al. (US PG Pub 2014/0131523).

Regarding claim 1, Carner discloses:
A monobloc pedal module for an aircraft rudder bar, the monobloc pedal module (see fig 2) comprising: a single pedal (44); at least one integrated adjustment system (64); and a connection device (see fig 2, ref 24) which enables a removable connection of the pedal module to be produced (see holes in 24 of fig 2).

Regarding claim 2, Carner discloses:
The pedal module as claimed in claim 1, further comprising an integrated braking system (see at least paragraph 0037).


The pedal module as claimed in claim 2, wherein the braking system comprises a position sensor which is configured to measure a rotation of the pedal during a braking action (see at least paragraph 0043).

Regarding claim 5, Carner discloses:
The pedal module as claimed in claim 1, wherein the adjustment system is capable of being controlled and is configured to enable an inclination angle of the pedal to be adjusted (see paragraphs 0065-0067).

Regarding claim 6, Carner discloses:
The pedal module as claimed in claim 5, wherein the adjustment system comprises a geared motor (174) which is capable of being controlled.

Regarding claim 11, Carner discloses:
The pedal module as claimed in claim 1, further comprising a hollow monobloc carrier structure on which the pedal is rotatably mounted (see fig 2, ref 40).

Regarding claim 13, Carner discloses:
A rudder bar for an aircraft, the rudder bar comprising at least one pedal module as claimed in claim 1 (see fig 2).

Regarding claim 14, Carner discloses:
An aircraft comprising a rudder bar as claimed in claim 13 (see fig 1).

Allowable Subject Matter
Claims 4, 7-10, 12, and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the Notice of Reference Cited (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G DAVIS whose telephone number is (571)270-5005.  The examiner can normally be reached on Mon-Thurs 8am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-





/RICHARD G DAVIS/
Primary Examiner, Art Unit 3644